DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner prosecuting this application has been changed. Any inquiries relating to the examination of the application should be directed to Examiner Singh. The telephone number is provided at the end of this office action.
Applicants’ Amendment and Response, filed 02/15/2022, have been entered.  Claims 1, 3-17 are pending; claims 12-17 are withdrawn; claims 1, 4 are amended; claim 9 is canceled, claim 18 and 19 are newly added. 
This is non-final office action.
Claims 1, 3-8, 10-11, 18 and 19 are under current examination. 

Priority
Receipt is acknowledged of certified copies of papers, JAPAN 2015-203482, filed 10/15/2015 required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 5/18/2020 was acknowledged.
Claims 12-17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/18/2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data 

Withdrawn-Claim Rejections - 35 USC § 112
Claims 1, 3-8, 10-11 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification fails to provide an enablement for the full scope of the claimed invention. Applicants’ cancellation of claim 9 renders its rejections moot. Applicant’s amendments to the claims limiting the scope to enabled scope obviates the basis of the rejection. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot.

Withdrawn-Claim Rejections - 35 USC § 112
Claims 1 and 8 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant’s amendments to claim 4 and definition of gene product in the specification the metes and bounds of the claims are clear in view of disclosure in the specification. 

New-Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216. Further, 102(b)(1) (A) exception is not applicable as there is no evidence of role of multiple authors of publication in the instant application. 
Claims 1, 3-8, 10-11 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda et al (3424 Generation of BCR-ABL Reactive CD4+ T Helper Cells By reprograming and redifferentiation’, ASH 57th Annual Meeting & Exposition  by Miro et al (Journal of Immunology, 2006, 177: 3625–3634).
Claims are directed to a single method step of introducing a CD4 gene or a gene product thereof into T cells induced from pluripotent stem cells. The subsequent wherein clause to produce induced T cells from a process is interpreted as product (induced T cells) by a process claim (see MPEP2113).  "[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claims 1 and 19, Ueda et al. teach a method to generate large amounts of functional b3a2-specific CD4+ byusing induced pluripotent stem cell (iPSC) technology. 
Ueda et al teach transducing a CD4 gene into T cells induced from pluripotent stem cells meeting the limitation of active step of claim 1, It is further disclosed that the CD4-positive T-cells activate dendritic cells (DCs), exhibit maturation, as indicated by the upregulation of CD86 on DCs and stimulated primary expansion of WT1-specific CTLs. It is further disclosed that said pluripotent stem cells have the reconstituted TCR sequence (abstract). The production of interferon gamma would be inherent in response to antigen stimulation as evident form the teaching of Niro (see abstract). It is relevant to note that T cell induced from iPS disclosed in the Ueda appears to structurally and functionally similar to one disclosed in the instant application, further base claim induced T cells produced from iPS cells does not require elements from the process to produce said T cells, therefore, the induced T cell disclosed by Udea in the method is indistinguishable from one recited in the instant claim. (see MPEP 2113). 
Regarding claims 6-7, Ueda et al teach establishing iPSCs from the Th clone and differentiated them into T cell lineage by coculture with OP9 stromal cells expressing Notch ligand Delta-like 1.
Regarding claims 10-11, Ueda et al. teach their iPS-derived lymphocytes recognize BCR/ABL (title and abstract) thereby meeting limitations of claims.
Accordingly, Udea anticipates claims 1, 6-7, 10-11 and 19.

New-Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al (3424 Generation of BCR-ABL Reactive CD4+ T Helper Cells By reprograming and redifferentiation’, ASH 57th Annual Meeting & Exposition https://ash.confex.com/ash/2015/ ebprogramscheduler/Paper78687.html, December 7, 2015) as evidenced by Miro et al (Journal of Immunology, 2006, 177: 3625–3634, IDS) and Nakauchi et al., WO 2013/176197 A1, published November 11, 2013, IDS,  translation in English by corresponding EP 2853590A1, published 4/1/2015, EFD 5/22/2013, IDs, art of record).  
Regarding claims 1 and 19, Ueda et al. teach a method to generate large amounts of functional b3a2-specific CD4+ by using induced pluripotent stem cell (iPSC) technology. Ueda et al teach transducing a CD4 gene into T cells induced from pluripotent stem cells meeting the limitation of active step of claim 1, It is further disclosed that the CD4-positive T-cells activate dendritic cells (DCs), exhibit maturation, as indicated by the upregulation of CD86 on DCs and stimulated primary expansion of WT1-specific CTLs and produce interferon-y (IFN-y) in response to antigen stimulation, and wherein said pluripotent stem cells have the reconstituted TCR sequence (Udea and Niro abstract). Regarding claims 6-7, Ueda et al teach establishing iPSCs from the Th clone and differentiated them into T cell lineage by coculture with OP9 stromal cells expressing Notch ligand Delta-like 1. Regarding claims 10-11, Ueda et al. teach their iPS-derived lymphocytes recognize BCR/ABL (title and abstract).
Ueda differs from claimed invention by not explicitly disclosing T cell induced from PS cells is produced by method comprising (1) inducing CD34-positive hematopoietic progenitor cells from pluripotent stem cells; and (2) culturing the CD34-positive hematopoietic progenitor cells obtained in said Step (1), in the presence of FLT3L and IL-7.



Regarding claim 3, Nakauchi teaches that in order to differentiate the CD4/CD8 DN cells whose T cell receptor has been stimulated into CD8 SP cells or CD4 SP cells, the stimulated CD4/CD8 DN cells are cultured in a medium containing cytokine, serum.  This medium can comprise IL_7 and IL-15, and can further be co-cultured with peripheral blood mononuclear cells (p. 12, ¶63-64).
Regarding claim 4, 18, Nakauchi teaches that the T-iPS-cell-derived CD4/CD8 DN cells can be stimulated with at least one substance selected from the group consisting of PHA, an anti-CD3 antibody, an anti-CD28 antibody.  The disclosure at p. 15, lines 25+ teaches that the cells can be stimulated with a mitogen, such as CD3 antibody, anti-CD28 antibody, phytohemagglutinin (PHA).
Regarding claim 5, Nakauchi teaches that culturing hematopoietic stem cells/progenitor cells on irradiated C3H1T1/2 cells (p. 26, ¶121).
Regarding claims 6-7, Nakauchi teaches that, “On day 14 of the culture, the TkT3V1-7-derived CD34+ hematopoietic stem/progenitor cells thus generated (T-iPS-sac cells) were transferred onto OP9 (OP9-DL1) feeder cells expressing delta-like 1.”
Regarding claim 8, Nakauchi teaches activated T cells could be genetically modified by using introduction of retroviruses (example 1). 
Regarding claims 9-10, Nakauchi teaches establishing iPS cells from human T cells having antigen specificity and a reconstituted TCR gene (Abstract; p. 2, ¶10), and that the T cell has antigen specificity (p. 4, line 5+).  Nakauchi teaches various methods of isolating human T cells that can be used to produce the iPS cell (see p. 8, ¶30+). 
It would have been obvious to the skilled artisan to combine the teaching of prior art to modify the method of transducing a CD4 gene into T cells induced from pluripotent stem as disclosed in Ueda by utilize the T cells derived from PS cells produced by Nakauchi,, with a reasonable expectation of success.  One of skill in the art would have been motivated to make this modification because T cells can be obtained which have the same TCR gene rearrangement 
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 1, 3-10, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ballhausen et al (J. Exp. Med. 1988, 167, 1493-1488, IDS) as evidenced by Kaneko et al (Journal of the Japanese Society for Regenerative Medicine, 2012, 11 (4), pages 379-382, abstract), Ueda et al (Proceedings of the Japanese Society for Immunology, 2014, vol. 43, page 167, 3-C-W40-4-P, IDS) and  Miro et al (Journal of Immunology, 2006, 177: 3625–3634, IDS) in view of Nakauchi et al., (WO 2013/176197 A1,or  translation in English by corresponding EP 2853590A1, published 4/1/2015, EFD 5/22/2013, IDS).  
Regarding claim 1, 19, Ballhausen et al teach method comprising inserting a CD4 gene into T cells new antigen specificity that could be imparted to said T cells (see  page 1493; pages 1497, 1498, section entitled Summary). Kaneko emphasizes that research is underway to develop a technique for inducing antigen-specific regulatory T cells from T-iPS cells based on CD4 helper T cells (see  page 65, right column, summary) , while Miro teaches CD4+ T cells can stimulate dendritic cells and IFN-gamma (abstract; page 3625, left column to right column, etc.). Ueda teaches preparing BCR-ABL specific helper T cell clones from the peripheral blood mononuclear cells of healthy individuals; that said T cell clones induce an antileukemia immune response effectively by their maturation to dendritic cells, etc.; and suggested work is underway to prepare iPS cells from said T 
The combination of references differs from the claimed invention by not explicitly disclosing T cell induced from PS cells is produced by method comprising (1) inducing CD34-positive hematopoietic progenitor cells from pluripotent stem cells; and (2) culturing the CD34-positive hematopoietic progenitor cells obtained in said Step (1), in the presence of FLT3L and IL-7.
Before the effective filing date of instant application, Nakauchi teaches T-iPS-cell-produced from a method comprising providing a CD34-positive hematopoietic stem progenitor cells from iPS cells in a media that comprises VEGF, SCF, TPO, SCF, and FLT3L, and more preferably VEGF, SCF and TPO, or VEGF, SCF and FLT3L and can include cytokines, including IL-7 to produce CD4/CD8 double negative (DN) cells (p. 10, ¶48-49).  
Regarding claim 3, Nakauchi teaches that in order to differentiate the CD4/CD8 DN cells whose T cell receptor has been stimulated into CD8 SP cells or CD4 SP cells, the stimulated CD4/CD8 DN cells are cultured in a medium containing cytokine, serum.  This medium can comprise IL_7 and IL-15, and can further be co-cultured with peripheral blood mononuclear cells (p. 12, ¶63-64).
Regarding claim 4, 18, Nakauchi teaches that the T-iPS-cell-derived CD4/CD8 DN cells can be stimulated with at least one substance selected from the group consisting of PHA, an anti-CD3 antibody, an anti-CD28 antibody.  The disclosure at p. 15, lines 25+ teaches that the cells can be stimulated with a mitogen, such as CD3 antibody, anti-CD28 antibody, phytohemagglutinin (PHA).
Regarding claim 5, Nakauchi teaches that culturing hematopoietic stem cells/progenitor cells on irradiated C3H1T1/2 cells (p. 26, ¶121).
Regarding claims 6-7, Nakauchi teaches that, “On day 14 of the culture, the TkT3V1-7-derived CD34+ hematopoietic stem/progenitor cells thus generated (T-iPS-sac cells) were transferred onto OP9 (OP9-DL1) feeder cells expressing delta-like 1.”
Regarding claim 8, Nakauchi teaches activated T cells could be genetically modified by using introduction of retroviruses (example 1). 
Regarding claims 9-10, Nakauchi teaches establishing iPS cells from human T cells having antigen specificity and a reconstituted TCR gene (Abstract; p. 2, ¶10), and that the T cell 
It would have been obvious to the skilled artisan to combine the teaching of prior art to modify the method of transducing a CD4 gene into T cells as disclosed in Ballhausen by utilize the T cells derived from PS cells produced by the method of Nakauchi,, with a reasonable expectation of success.  One of skill in the art would have been motivated to make this modification because T cells can be obtained which have the same TCR gene rearrangement pattern as the original T cell by the method and results demonstrate that CD4 can enhance T-cell responsiveness and may be crucial in the response to suboptimal levels of antigen.  See Abstract and p. 353, col. 2, last ¶. Kaneko and Udea provide explicit motivation for the induction of CD4+ T cells, a person skilled in the art could, use T cells from iPS cells, such as BCR-ABL-specific helper T cells, and differentiate the same into CD4+ T cells. Therefore, Absent evidence of any unexpected results one of ordinary skill in the would have been motivated in using the CD4+ T cells to activate dendritic cells as disclosed in Miro in using the prepared CD4+ T cells to treat cancer based on in view of teaching in Ueda.  Further, introducing CD4 gene using retroviral vector would be obvious in view of Nakauchi who successfully used retrovirus to introduce gene into T cells (supra). One who would practice the invention would have had reasonable expectation of success in producing induced T cells from pluripotent stem cells because prior art successfully reported producing T-iPS-cell from a method comprising providing a CD34-positive hematopoietic stem progenitor cells from iPS cells as evident from the teaching of Nakauchi. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 1 and  11 is rejected under 35 U.S.C. 103 as being unpatentable over Ballhausen et al (J. Exp. Med. 1988, 167, 1493-1488) as evidenced by Kaneko et al (Journal of the Japanese Society for Regenerative Medicine, 2012, 11 (4), pages 379-382), Ueda et al (Proceedings of the Journal of Immunology, 2006, 177: 3625–3634, IDS) in view of Nakauchi et al., (WO 2013/176197 EP 2853590A1, published 4/1/2015, EFD 5/22/2013, IDS,) as applied to claims 1-10 above, and further in view of Wagner et al., Cancer Immunol Immunother (2003) 52: 89–96.
The teaching of Ballhausen, Kaneko, Ueda and Nakauchi are summarized and relied upon as detailed above.  They do not explicitly teach that the lymphocytes recognize BCR/ABL (claim 11).
However, prior to the effective date of the instant invention, Wagner teaches that abl/bcr is expressed in chronic myelogenous leukemia (CML), and can represent a highly leukemia-specific antigen with potential use in immunotherapy (Abstract).  In particular, Wagner teaches that both a1bb3- and a1bb4-derived HLA-A2-binding peptides are immunogenic in vitro and can induce cytolytic CD8+ T cell responses (p. 93, col. 2); that CD4+ T cells can be sensitized against a longer a1bb3-derived peptide, which encompasses the class I epitope recognized by the CD8 cells.  	Accordingly, it would have been obvious to the skilled artisan to modify the teachings of prior art to utilize a lymphocyte recognizing BCR/ABL to produce an induced pluripotent cell, which could then be used to produce CD4 positive lymphocytes, with a reasonable expectation of success.  One of skill in the art would have been motivated to make this modification to produce lymphocytes that have the same TCR gene sequence of interest as the original lymphocyte, which could be used to test immunotherapy regimes for CML.  
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Maintained-Double Patenting
Claims 1, 3-8, 10-11, 18 and 19 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11 of copending Application No. 16/494,265 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to overlapping subject matter.
The instant claims are directed to methods for inducing CD4-positive T cells, comprising introducing a CD4 gene or a gene product thereof into T cells induced from pluripotent stem cells.  Further embodiments recite that the T cells are induced from pluripotent stem cells by the method comprising: (1)    inducing CD34-positive hematopoietic progenitor cells from pluripotent stem cells; and (2)    culturing the CD34-positive hematopoietic progenitor cells obtained in said Step 
	The ‘265 application is directed to the production of helper T cells, comprising (i)    culturing T cells, which have been induced from pluripotent stem cells and into which a CD4 gene or a gene product thereof has been introduced, in a medium containing IL-2 and IL-15; and (ii)    isolating CD40L-highly expressing T cells from cells obtained in Step (i), wherein he T cells have been induced from the pluripotent stem cells by a method comprising:
(1)    inducing CD34-positive hematopoietic progenitor cells from pluripotent stem cells; and
(2)    culturing CD34-positive hematopoietic progenitor cells obtained in Step (1), in the presence of FLT3L and IL-7.  Specific embodiments of the ‘265 claims recite that the CD4 gene has been introduced using a retrovirus vector (claim 8); wherein the pluripotent stem cells are pluripotent stem cells having a rearranged TCR sequence of interest (claim 9); wherein the pluripotent stem cells are human iPS cells induced from lymphocytes that recognize a desired antigen(s) (claim 10); wherein the lymphocytes that recognize a desired antigen(s) are lymphocytes that recognize BCR/ABL (claim 11).
	Thus, both sets of claim recite the same method steps to produce the T cells with the same culture conditions.  Both sets of claims recite that the T cells comprise a CD4 gene or gene product, and that the pluripotent stem cells are induced from lymphocytes that recognize BCR/ABL.  Accordingly, the ‘265 claims anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to arguments
ODP.  Applicants argue that the present application has an international filing date of October 14, 2016, whereas the ‘265 application has an international filing date of March 13, 2018.  Thus because the present application has an earlier effective filing date than the ‘265 application, and the withdrawal of the outstanding rejection under 35 USC §103, the provisional double patenting is the only remaining rejection in the case and should be withdrawn.
These arguments have been considered but are not persuasive.  Applicants’ amendments have necessitated a new rejection set forth above.  Accordingly, the rejection is maintained. 

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632